Title: From Alexander Hamilton to Richard Hatfield, 9 August 1796
From: Hamilton, Alexander
To: Hatfield, Richard


New York, August 9, 1796. “I have in my hands two bonds one from Joseph Lyon of White Plains, in WestChester for £ 82.10 dated the 9th of Feby 1770—the other from Joseph Lyon and Daniel Lyon dated the 2nd. of may in the year 1768 both to General Schuyler.… As well from finding your name mentioned in the matter as from the belief that you are more likely than any other to know the situation of the Parties and the state [of] facts I am induced to trouble you with a request that you will be so good as to make the necessary inquiry and assist me with all the light you can collect to enable me to Judge of the probability of recovering the money.…”
